EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald T. Black on 25 May 2021.

The application has been amended as follows: 

In claim 1 on the 2nd-to-last to the last line, replace “a feed line”
	with — the feed line —.

In claim 5 on the 2nd line, replace “space”
	with — the space —.

In claim 6 on the 2nd line, replace “space”
	with — the space —.

In claim 13 on the 2nd line, replace “space”
	with — the space —.

In claim 14 on the 2nd line, replace “space”
	with — the space —.
Claims 1–3 and 5–17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant argues that the secondary Wagner and Childers references do not fairly teach the obviousness of the claimed feed line pressure preventing backflow (pg. 8).
Applicant argues that Wagner more accurately discloses fluid pressure applied to a valve instead of a fed material. The Office does not fully agree, as it finds that para. 45 suggests that the pressure from 202/203 acts on the fed material (plastic resin), therefore operating fairly similar to what is claimed. However, as Applicant mentions, the independent claims have been amended to recite that the feeding material is fed out of the outlet opening and into the vessel, which clearly distinguishes it from Wagner because Wagner’s anti-backflow fluid pressure must be applied while the resin is still in its feed line 163.
Applicant argues that Childers’s fluid acts on a pressure transducer 178 instead of the fed material. Just like with Wagner, the Office is initially unpersuaded, because the transducer interface seems to be merely a fluid channel part that has a transducer, meaning that the pressurized fluid contacts the fed material (saline). However, just as with Wagner, the independent claims requiring the fed material be fed all of the way out of the outlet opening fairly distinguishes from Childers.
The Office also disagrees with some of Applicant’s arguments on pg. 9, but the disagreements are moot in light of the claim amendments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761